Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00652-CV

                                IN THE INTEREST OF J.T., a Child

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-01089
                              Honorable Renée Yanta, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: January 9, 2019

AFFIRMED

           This is an appeal from the trial court’s Order of Termination in which the trial court

terminated appellant’s parental rights. Appellant’s court-appointed counsel filed a brief and

motion to withdraw, concluding the appeal is without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.) (applying Anders

procedure in appeal from termination of parental rights). Counsel advised that appellant was sent

a copy of the brief and a letter advising him of his rights to review the record and file a pro se brief.

This court issued an order setting deadlines to request access to the record and to file a pro se brief

and holding the motion to withdraw in abatement. The State waived its right to file an appellee’s

brief unless Appellant filed a pro se brief. Appellant has not requested the record or filed a brief.
                                                                                    04-18-00652-CV


       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no writ). The

judgment of the trial court is affirmed. We deny counsel’s motion to withdraw because counsel

does not assert any ground for withdrawal other than his conclusion that the appeal is frivolous.

See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (holding that counsel’s obligations in parental

termination cases extend through the exhaustion or waiver of all appeals, including the filing of a

petition for review in the Texas Supreme Court).

                                                   Rebeca C. Martinez, Justice




                                               -2-